Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 21 is allowable. The restriction requirement between the product and process of making, as set forth in the Office action mailed on March 15th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 15th, 2021 is withdrawn.  Claims 32-34, directed to a method of constructing a solar panel is rejoined because the method requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
Taken into the context of claim(s) 21, 32 and 35. 
A skilled artisan would not have found it obvious to have a modular solar panel to heat a fluid using sunlight comprising: a first, generally planar plate comprised of a heat conductive metallic material; a second, generally planar plate comprised of a heat conductive metallic material, the second planar plate affixed to the first generally planar plate and oriented in a plane generally parallel to the plane of the first generally planar plate; the first and second generally planar plates being affixed together in a fluid tight relationship to form the panel and forming a channel therebetween, the channel having an inlet for fluid to be introduced into the channel and an outlet for discharging fluid from the channel; the second generally planar plate having a plurality of channels defined by alternating partitions therein to define a serpentine path of the panel; and a photovoltaic cell matrix affixed in heat conducting relationship to the second generally planar plate, wherein the serpentine path comprises curved corners having a radius of curvature from about 20 mm to about 60 mm and the partitions comprise elongate ribs having curved rib ends having a radius of curvature from about 3 mm to about 12 mm.
Although Fisher (WO 2016/004276 A2) discloses a modular solar panel to heat a fluid using sunlight (Figure 1) comprising:
a first, generally planar plate comprised of a heat conductive material (Figure 1-2, #18 & Paragraph 0024);
a second, generally planar plate comprised of a heat conductive material, the second planar plate affixed to the first generally planar plate and oriented in a plane generally parallel to the plane of the first generally planar plate (Figure 1-2, #20 & Paragraph 0024);
the first and second generally planar plates being affixed together in a fluid tight relationship forming a channel therebetween (Figure 2, #68), the channel having an inlet for fluid to be introduced into the channel and an outlet for discharging fluid from the channel (Paragraph 0040);
each of the first and second generally planar plates are thin (Paragraph 0007), the second generally planar plate has a plurality of alternating channels (Figure 6-7 & Paragraph 0042-0044); and
a photovoltaic cell matrix affixed in heat conducting relationship to the second generally planar plate (Figure 8, #40 & Paragraph 0052).

A skilled artisan would not have had a reason for the above stated limitations, therefore the modular solar panel, the method of constructing a solar panel, and the structure having a plurality of solar panels as claimed in claim(s) 21-22, 24-29, and 31-38 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726